Case 8:19-cv-00710-MSS-TGW Document 284 Filed 05/21/21 Page 1 of 18 PageID 8493




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

   UMG RECORDINGS, INC., et al.,

         Plaintiffs,

            v.                                Case No. 8:19-cv-00710-MSS-TGW

   BRIGHT HOUSE NETWORKS, LLC,

         Defendant.


       PLAINTIFFS’ OPPOSITION TO DEFENDANT BRIGHT HOUSE
         NETWORKS, LLC’S MOTION TO COMPEL DISCOVERY

        Since discovery in this matter began in July 2019, Plaintiffs have produced

  over 208,500 documents, while BHN has produced a piddly 800. Now, near the

  end of almost two years of fact discovery, BHN seeks to free ride off discovery in

  other proceedings by asking this Court to compel Plaintiffs to produce a massive

  amount of discovery from four other cases involving different parties, different

  technologies, different antipiracy vendors, and different defenses. BHN also

  moves to compel answers to 255 Requests for Admission concerning sound

  recordings and musical compositions that are not at issue in this mass copyright

  infringement case, even though this Court has already rejected BHN’s earlier

  attempt to obtain the same discovery through a request for production. Both
Case 8:19-cv-00710-MSS-TGW Document 284 Filed 05/21/21 Page 2 of 18 PageID 8494




  demands are improper and unwarranted, and BHN’s motion, Dkt. 274 (“Mot.”),

  should be denied in its entirety.

                                 LEGAL STANDARD

        Rule 26 permits discovery “regarding any nonprivileged matter that is

  relevant to any party’s claim or defense and proportional to the needs of the case

  . . . .” Fed. R. Civ. P. 26(b)(1). But discovery under Rule 26 is “not without

  limits.” Simon v. State Farm Mut. Auto. Ins. Co., No. 614CV2125ORL37GJK,

  2015 WL 12866988, at *4 (M.D. Fla. Oct. 16, 2015) (citing Oppenheimer Fund,

  Inc. v. Sanders, 437 U.S. 340, 351–52 (1978)). “The complaint controls what

  discovery is relevant and proportional to this case.” Bortolotti v. Gracepoint, No.

  8:19-CV-1072-T-24AAS, 2019 WL 6173173, at *2 (M.D. Fla. Nov. 20, 2019).

  “Proportionality requires counsel and the court to consider whether relevant

  information is discoverable in view of the needs of the case.” Torres-Torres v. KW

  Int'l, Inc., No. 5:18-CV-164-OC-30PRL, 2019 WL 1901727, at *1 (M.D. Fla. Apr.

  29, 2019). “The proponent of a motion to compel discovery . . . bears the initial

  burden of proving that the information sought is relevant.” Doerr v. Abplanalp,

  No. 619CV1194ORL40LRH, 2020 WL 6870912, at *2 (M.D. Fla. Sept. 3, 2020).

  If the requesting party does not meet its relevance burden, the court should deny a

  motion to compel. See, e.g., Benz v. Crowley Logistics, Inc., No. 3:15-cv-728-J-




                                            2
Case 8:19-cv-00710-MSS-TGW Document 284 Filed 05/21/21 Page 3 of 18 PageID 8495




  25MCR, 2016 WL 11587289, at *4 (M.D. Fla. June 17, 2016) (plaintiff “failed to

  show how the information is relevant and proportional to the needs of the case”).

                                        ARGUMENT

  I.     BHN’s Demand For Cloned Discovery From Other Cases Should Be
         Denied.

         Rather than take its own discovery, BHN impermissibly seeks to piggyback

  on the work done by parties and experts in other cases that do not involve BHN in

  any way. Such cloned discovery is disfavored and should be denied here at this

  late stage of the case. Plaintiffs have already produced any conceivably relevant

  discovery sought by the requests in agreeing to produce Plaintiffs’ depositions and

  declarations from those cases. Everything else is irrelevant, a late attempt to free

  ride where BHN’s own efforts have lagged, and an improper end-run around Rule

  45’s third-party protections.

         A.     BHN’s RFPs 100-103.
         In RFPs 100-103, served roughly 16 months into discovery, BHN initially

  sought an astronomical swath of “[d]ocuments concerning” four separate lawsuits,

  “including but not limited to” all documents produced, all depositions, exhibits,

  expert materials, written discovery responses, copies of file pleadings and more.

  Mot. at 5, 11, 14, 17. 1 In response, and recognizing that prior sworn statements of


  1
   The four suits are captioned Sony Music Entertainment, et al. v. Cox Communications, Inc., et
  al., Case No. 1:18-cv-950-LO-IDD (E.D. Va.) (“Sony”), UMG Recordings, Inc., et al. v. Grande

                                                3
Case 8:19-cv-00710-MSS-TGW Document 284 Filed 05/21/21 Page 4 of 18 PageID 8496




  overlapping witnesses could potentially be relevant for impeachment purposes,

  Plaintiffs agreed to produce Plaintiffs’ witnesses’ prior sworn depositions and

  declarations, including exhibits thereto, but otherwise objected. See Pls.’ Obj. and

  Resp. to BHN’s Fourth Set of RFPs at 5–16, attached hereto as Ex. 1. BHN then

  narrowed the requests but still demanded all deposition transcripts, declarations,

  and any exhibits thereto of all (i) plaintiff witnesses, (ii) defendant witnesses, (iii)

  third-party witnesses, and (iv) expert witnesses, as well as expert reports and any

  exhibits thereto, from these four separate and distinct lawsuits that do not involve

  BHN in any way whatsoever. BHN now moves to compel on this supposedly

  “narrowed” request.

        B.     Piggyback Discovery Is Disfavored.

        Courts routinely have held that a party may not simply “clone the discovery

  taken by others in unrelated cases and . . . piggyback on that unrelated discovery.”

  Wollam v. Wright Med. Grp., Inc., No. 10-cv-03104-DME-BNB, 2011 WL

  1899774, at *1 (D. Colo. May 18, 2011); see also Midwest Gas Servs., Inc. v.

  Indiana Gas Co., No. IP99-0690-C-Y/G, 2000 WL 760700, at *1 (S.D. Ind. 1999)

  (“‘Cloned discovery’, requesting all documents produced or received during other

  litigation or investigations, is irrelevant and immaterial unless the fact that


  Communications Networks, LLC, Case No. 1:17-cv-00365-DAE (W.D. Tex.) (“Grande”), BMG
  Rights Management (US) LLC v. Cox Enterprises, Inc., Case No. 1:14-cv-1611-LOG-JFA (E.D.
  Va.) (“BMG”), and UMG Recordings, Inc. v. RCN Telecom Services, LLC, Case No. 3:19-cv-
  17272-MAS-ZNQ (D.N.J.) (“RCN”).

                                              4
Case 8:19-cv-00710-MSS-TGW Document 284 Filed 05/21/21 Page 5 of 18 PageID 8497




  particular documents were produced or received by a party is relevant to the

  subject matter of the instant case.”).

        “A party’s requested discovery must be tied to the particular claims at issue

  in the case,” and “just because the information was produced in another lawsuit

  does not mean that it should be produced in [a separate] lawsuit.” Moore v.

  Morgan Stanley & Co., No. 07 C 5606, 2008 WL 4681942, at *2, 5 (N.D. Ill.

  May 30, 2008). “This is because, without more, the Court cannot ascertain

  whether the documents requested actually relate to [a party’s] claims and

  defenses.” King County v. Merrill Lynch & Co., No. C10-1156-RSM, 2011 WL

  3438491, at *3 (W.D. Wash. Aug. 5, 2011) (denying motion to compel “cloned

  discovery” because the court “ha[d] no method of determining which of those

  documents are relevant”). Consequently, the propounding party’s “counsel must

  do their own work and request the information they seek directly.” Midwest Gas,

  2000 WL 760700, at *1.

        Consistent with this rationale, courts in this Circuit have rejected attempts to

  get piggyback discovery when the propounding party makes “an overbroad request

  for a document dump without any concern for whether the scope of the request is

  proportional to the needs of this case.” Nguyen v. Raymond James & Assocs., Inc.,

  No. 8:20-CV-195-T-36AAS, 2020 WL 6801874, at *2 (M.D. Fla. Nov. 19, 2020)

  (denying motion to compel production of discovery from another case). For


                                            5
Case 8:19-cv-00710-MSS-TGW Document 284 Filed 05/21/21 Page 6 of 18 PageID 8498




  example, when a plaintiff in a products liability case requested documents from

  other products liability cases involving the same defendant’s products, the court

  denied the plaintiff’s motion to compel “all documents furnished” and “copies of

  all transcripts of depositions of [sic] taken by any party.” Strickland v. Tristar

  Prod., Inc., No. CV416-051, 2017 WL 2874621, at *1 (S.D. Ga. July 5, 2017).

        Here, BHN has failed to articulate any reason why documents responsive to

  RFPs 100–103, even as narrowed, seek information relevant to any issues in the

  case. Those other four cases differ from this case in material respects, including

  that they involve different defendants, many different works at issue, different

  defenses, non-uniform claims periods, and in all but one case entirely different

  technologies and vendors used to identify infringement. And, while some of the

  plaintiffs overlap between some of the cases, the BMG case did not involve any of

  the parties from this case.

        These are significant distinctions between the current litigation and Sony,

  Grande, BMG, and RCN. There’s important history here, too. When the Sony v.

  Cox plaintiffs sought similar piggyback expert and document discovery generated

  during the preceding BMG v. Cox case, the Cox defendant—represented by the

  same counsel representing BHN in this case—opposed the Sony plaintiffs’ motion.

  The Sony court agreed with Cox (i.e., BHN’s counsel), admonishing plaintiffs’

  counsel that they could not just freeride on the prior work done by counsel and


                                             6
Case 8:19-cv-00710-MSS-TGW Document 284 Filed 05/21/21 Page 7 of 18 PageID 8499




  experts in other litigations and would have to “plow [their] own road.” See Sony

  Hr’g Tr. 6:6–14, 15:14–16:2, 16:7–15 (Dec. 21, 2018), attached hereto as Ex. 2.

  There, as here, there was overlap in parties and the general nature of claims.

        BHN oversimplifies the issue by noting similarities in some of the parties

  and claims. That Sony, Grande, and RCN involve some of the same plaintiffs

  (BMG did not) and similar types of claims is not a sufficient link to warrant

  piggyback discovery. See Wollam, 2011 WL 1899774, at *2 (denying motion to

  compel discovery from similar products liability cases when propounding party did

  not show substantially similar devices at issue, a similarity in the alleged causes

  and nature of the products’ alleged failures, and involvement of the same

  defendants).

        Additionally, and importantly, the timing of BHN’s requests and motions

  practice belie any claim that it seeks efficiency through the discovery process. See

  Mot. at 10–11. BHN could have issued these RFPs on day one of the discovery

  period to efficiently tailor follow-on discovery in this case. It did not do so.

  Rather, after doing nothing for almost two years, BHN now seeks a free ride as

  discovery is concluding.




                                             7
Case 8:19-cv-00710-MSS-TGW Document 284 Filed 05/21/21 Page 8 of 18 PageID 8500




        C.     BHN’s Request For Testimony From Plaintiff Witnesses Is Moot.

        There is no additional testimony for Plaintiffs to produce to BHN in

  response to its requests for deposition transcripts, declarations, and any exhibits

  thereto of “plaintiff witnesses.” Plaintiffs have already produced testimony from

  Plaintiffs’ witnesses in Sony and Grande. Plaintiffs were not parties in BMG and,

  as such, gave no testimony in that case. And, as BHN admits, no depositions have

  been taken in RCN (nor have any expert reports been served). BHN’s requests for

  additional materials from “plaintiff witnesses” are therefore moot.

        D.     BHN’s Request for Testimony From Other ISPs Is Irrelevant.

        BHN’s request for prior testimony from defendant internet service providers

  (“ISPs”) in BMG, Sony, Grande and RCN should be denied as irrelevant and

  unnecessary. The same counsel from both sides in this case recently fought this

  same dispute in the Warner v. Charter Communications case pending in Colorado.

  After expensive and time-consuming motion practice on the same issue, Charter

  (represented by the same counsel as BHN) conceded that it does not need

  testimony from the other defendants’ witnesses and agreed to forego such

  discovery even after the Charter court ordered it produced. See May 4, 2021

  Email from D. Doak, attached hereto as Ex. 3 (“Charter has reached a compromise

  in which it has agreed that the deposition transcripts of Grande’s fact witnesses do

  not need to be produced.”). This is not surprising, as this litigation concerns what


                                            8
Case 8:19-cv-00710-MSS-TGW Document 284 Filed 05/21/21 Page 9 of 18 PageID 8501




  BHN did and did not do in response to the thousands of infringement notices it

  received during the claims period—not what any other ISP did.

        And to be sure, the conduct of other ISPs has no bearing on BHN’s liability,

  as its conduct must be judged against its own legal obligations. See, e.g., Dun &

  Bradstreet Software Servs., Inc. v. Grace Consulting, Inc., 307 F.3d 197, 211 (3d

  Cir. 2002) (“A defense of industry custom and practice in the face of the protective

  provisions of the Copyright Act could undermine the purposes and objectives of

  the statute and reduce it to rubble.”); Weinstein Co. v. Smokewood Entm’t Grp.,

  LLC, 664 F. Supp. 2d 332, 348 (S.D.N.Y. 2009) (“[N]otwithstanding plaintiff’s

  claims about ‘custom and practice’ in the entertainment industry, federal copyright

  law dictates the terms by which an exclusive license can be granted.”); Famous

  Music Corp. v. Seeco Records, Inc., 201 F. Supp. 560, 566 (S.D.N.Y. 1961)

  (“Custom and usage may not be invoked to relieve defendant of the clear-cut

  obligations imposed by the application of the statute.”).

        E.     BHN’s Request for Testimony From Third Parties Is An
               Improper End-Run Around Rule 45’s Third-Party Protections.

        Equally problematic, seeking testimony of third parties from Plaintiffs is an

  improper end-run around Rule 45. See Fed. R. Civ. P. 45. If BHN wants

  discovery on how other ISPs respond to notices of infringement, or anything else

  that other ISPs or third-parties do, it should seek that information directly from

  those third parties through Rule 45. Rule 45 affords non-parties certain

                                            9
Case 8:19-cv-00710-MSS-TGW Document 284 Filed 05/21/21 Page 10 of 18 PageID 8502




  protections. See, e.g., Klay v. All Defendants, 425 F.3d 977, 982–83 (11th Cir.

  2005) (noting that Rule 45 contains provisions “intended to prevent abuse of the

  subpoena power and requir[ing] that a district court protect the property rights of

  the person subject to the subpoena”); Fed. Trade Comm’n v. AmeriDebt, Inc., No.

  05-22241-CIV, 2006 WL 8433126, at *1 (S.D. Fla. Jan. 6, 2006) (“Rule 45 is

  intended to protect non-parties who are required to assist the court by providing

  evidence . . . .”). BHN’s requests for testimony from other ISPs and third parties in

  Sony, Grande, BMG, and RCN are nothing more than an end-run around those

  protections.

        The documents BHN seeks are also subject to protective orders in each of

  those cases, and the burden of navigating those protections should not fall to

  Plaintiffs. BHN should seek such documents directly from those parties, who are

  best positioned to address any confidentiality concerns.

        F.       BHN’s Requests For Testimony From Experts And Third Parties
                 Go Beyond The Bounds Of Rule 26.

        BHN has retained its own experts in this case, and it has provided no well-

  reasoned basis for allowing it to piggyback on the work of experts in different

  cases. The Sony court explained this well: “If you want to decide to use an expert

  witness, you need to contact that expert witness. You don’t get to do a dry run in

  seeing what they did in a deposition before you do that.” Ex. 2 at 15:23–25. Here,

  BHN seeks expert materials including financial analyses of BHN’s competitor

                                           10
Case 8:19-cv-00710-MSS-TGW Document 284 Filed 05/21/21 Page 11 of 18 PageID 8503




  ISPs, technical analyses of other ISPs’ handling of infringement notices (which, as

  noted above, is completely irrelevant to this case), and analyses of other data

  concerning infringement by other ISPs. BHN has failed to explain why these kinds

  of expert materials from other cases would have any relevance to this case or why

  it should get a free ride here, and its request for such materials exceeds the bounds

  of permissible discovery under Federal Rule of Civil Procedure 26.

  II.   BHN’s Motion To Compel Plaintiffs To Answer 255 Requests For
        Admission Concerning Works Not In This Case Should Be Denied
        Because It Seeks Irrelevant Discovery That Has Already Been Denied
        and Would Be Disproportionately Burdensome.
        Plaintiffs seek to recover for BHN’s secondary infringement of more than

  7,000 copyrighted works in this mass infringement case. BHN moves to compel

  Plaintiffs to answer 255 RFAs concerning ownership in hundreds of other sound

  recordings and musical compositions that are not works in suit. That discovery is

  irrelevant, as this Court already recognized in denying the same discovery through

  a document request more than six months ago. Demanding discovery on hundreds

  of works not in suit is a wasteful and inefficient sideshow through which BHN

  seeks to distract from its own misconduct and liability. The discovery should be

  denied again.




                                            11
Case 8:19-cv-00710-MSS-TGW Document 284 Filed 05/21/21 Page 12 of 18 PageID 8504




        A.     The Court Previously Denied the Same Discovery Sought in RFAs
               110–364 Through A Document Request.

        In March 2019, Plaintiffs filed this case seeking to recover for BHN’s

  secondary copyright liability for infringement of Plaintiffs’ sound recordings and

  musical compositions. In February 2020, consistent with the Court’s Scheduling

  Order, Plaintiffs took the unremarkable step of timely filing an amended list of

  works-in-suit, omitting 283 of the 7,554 works on which they initially sued (what

  BHN calls the “Dropped Works”). Dkt. 116 (Motion to File Amended Exhibits to

  the Complaint); Dkt. 117 (Order granting Motion to File Amended Exhibits). Such

  amendments are commonplace in mass infringement actions like this one.

        In June 2020, BHN served RFP 98, seeking documents “sufficient to

  demonstrate” Plaintiffs’ ownership of or exclusive rights to the Dropped Works.

  After Plaintiffs objected to BHN’s request as seeking irrelevant discovery, BHN

  moved to compel. Dkt. 159 at 24–25. In July, BHN filed counterclaims based

  entirely on its speculation that Plaintiffs did not own the Dropped Works when

  they sent infringement notices on them years earlier, and that the notices were

  therefore knowingly false. Dkt. 151.

        In October 2020, this Court properly (and unsurprisingly) denied BHN’s

  motion to compel documents concerning Plaintiffs’ ownership of the Dropped

  Works because the discovery BHN sought was both irrelevant and speculative.

  Mot. Ex. G at 117:7–11. BHN argued then (as it does again here) that whether

                                           12
Case 8:19-cv-00710-MSS-TGW Document 284 Filed 05/21/21 Page 13 of 18 PageID 8505




  Plaintiffs owned the dropped works “will help us not only with our counterclaims,

  but also with the theme in our case about the reliability entirely of the process

  here.” Id. at 116:11–13. The Court rejected both of BHN’s arguments and stated

  that, even if the Court “thought it were really pertinent and relevant and not

  burdensome, I would grant it subject to not producing it until after the ruling on the

  counterclaims, but I’m just denying this one outright.” Id. at 117:08–11. Judge

  Scriven subsequently dismissed BHN’s counterclaims with prejudice in December

  2020, erasing any lingering doubt about the potential relevance of Dropped Works

  discovery. Dkt. 244 at 6–10.

        B.     BHN’s Demand for the Same Rejected Discovery Through RFAs
               Instead of A Document Request Should Also Be Denied.
        BHN’s 255 RFAs are an attempt to sidestep this Court’s denial of BHN’s

  earlier attempt to obtain discovery on works that are not at issue in this case. On

  October 9, 2020, this Court denied as both irrelevant and speculative BHN’s

  motion to compel Plaintiffs to produce documents proving Plaintiffs’ ownership of

  or exclusive rights to the so-called “Dropped Works”—283 works that Plaintiffs

  are not suing on and are not at issue in this case. Dkt. 210. BHN’s attempt to now

  seek the same discovery in the form of RFAs should be denied for the same

  reasons.

        BHN’s argument for the relevance of the rejected document discovery was

  identical to the one it now relies on here—speculation, a fishing expedition into

                                            13
Case 8:19-cv-00710-MSS-TGW Document 284 Filed 05/21/21 Page 14 of 18 PageID 8506




  “the reliability entirely of the process here,” and its now-dismissed counterclaims.

  Mot. Ex. G at 116:11–13. BHN asserts no further relevance argument now.

  Rather, BHN’s still transparent theme is its continued unfounded speculation about

  Plaintiffs’ ownership rights. Of course, “it is proper to deny discovery of matter

  that is relevant only to claims or defenses that have been stricken . . . unless the

  information sought is otherwise relevant to issues in the case.” Jasmin v. TB 22

  Mario’s Inc., No. 06-80302-CIV, 2007 WL 9701877, at *2 (S.D. Fla. Jan. 4, 2007)

  (quoting Oppenheimer Fund, 437 U.S. at 352). There are more than 7,000 works

  in suit to which Plaintiffs hold the rights and that BHN’s subscribers infringed.

  That BHN’s RFAs seek discovery regarding 283 other works that are no longer the

  basis for any claim or counterclaim should end the matter.

        BHN’s argument that the RFAs are nevertheless relevant because BHN still

  suspects that Plaintiffs did not own the Dropped Works fares no better because it is

  based only on speculation. Plaintiffs could have had several reasons unrelated to

  ownership for ultimately deciding not to pursue particular works. See Mot. Ex. G

  at 116:17–19, 17:23–18:19. BHN offers no basis for doubting those reasons other

  than its naked assertion that “there is strong reason to believe that Plaintiffs only

  dropped the claims after realizing that they did not, in fact, own the Dropped

  Works.” Mot. at 21. But “[g]ood cause for discovery cannot arise from mere

  speculation . . . .” Smith v. United States, 627 F. App’x 852, 854 (11th Cir. 2015)


                                             14
Case 8:19-cv-00710-MSS-TGW Document 284 Filed 05/21/21 Page 15 of 18 PageID 8507




  (citation omitted); see Palma v. Metro PCS Wireless, Inc., 18 F. Supp. 3d 1346,

  1348 (M.D. Fla. 2014) (denying discovery that was “too broad and hinges on the

  hope of finding something—anything— relevant to this litigation.”). Charter’s

  speculation about hypothetical facts is not a license for burdensome discovery into

  Plaintiffs’ strategic litigation decisions or on hundreds of works not in suit.

        BHN’s argument that responding to RFAs 110–364 is less burdensome than

  producing the underlying documents is similarly meritless. Like the rejected RFP,

  responding to RFAs 110–364 would require Plaintiffs to collect volumes of

  documents demonstrating the chain of title and ownership for 283 copyrighted

  works—an arduous process involving identifying and collecting sensitive business

  information in the possession of hundreds of different legal entities. But instead of

  just producing the documents, as BHN requested last year, to respond to the RFAs

  Plaintiffs would need to review and analyze the documents and make a legal

  determination in order to answer each of the 255 irrelevant RFAs. Because

  collecting and producing those documents would be disproportionately

  burdensome (given the total irrelevance), as the Court has already found,

  responding to the RFAs would be even more so.

        This Court should deny BHN’s latest attempt to turn this litigation into a

  trial about works that are not in suit.




                                            15
Case 8:19-cv-00710-MSS-TGW Document 284 Filed 05/21/21 Page 16 of 18 PageID 8508




                                 CONCLUSION

        For the foregoing reasons, BHN’s Motion to Compel (Dkt. 274) should be

  denied.



   Dated: May 21, 2021                  /s/ Stacey Grigsby

                                        Stacey Grigsby (pro hac vice)
                                        COVINGTON & BURLING LLP
                                        850 Tenth Street, NW
                                        Washington, DC 20001-4956
                                        Telephone: (202) 662-6000
                                        sgrigsby@cov.com

                                        Jonathan M. Sperling (pro hac vice)
                                        Joshua B. Picker (pro hac vice)
                                        Phil Hill (pro hac vice)
                                        COVINGTON & BURLING LLP
                                        The New York Times Building
                                        620 Eighth Avenue
                                        New York, NY 10018-1405
                                        Telephone: (212) 841-1000
                                        jsperling@cov.com
                                        jpicker@cov.com
                                        pahill@cov.com

                                        Mitchell A. Kamin (pro hac vice)
                                        Neema T. Sahni (pro hac vice)
                                        Hardy Ehlers (pro hac vice)
                                        COVINGTON & BURLING LLP
                                        1999 Avenue of the Stars, Suite 3500
                                        Los Angeles, CA 90067-4643
                                        Telephone: (424) 332-4800
                                        mkamin@cov.com
                                        nsahni@cov.com



                                        16
Case 8:19-cv-00710-MSS-TGW Document 284 Filed 05/21/21 Page 17 of 18 PageID 8509




                                       Matthew J. Oppenheim (pro hac vice)
                                       Scott A. Zebrak (pro hac vice)
                                       Jeffrey M. Gould (pro hac vice)
                                       OPPENHEIM + ZEBRAK, LLP
                                       4530 Wisconsin Ave. NW, 5th Floor
                                       Washington, DC 20016
                                       Telephone: (202) 621-9027
                                       matt@oandzlaw.com
                                       scott@oandzlaw.com
                                       jeff@oandzlaw.com

                                       David C. Banker, Esquire
                                       Florida Bar No. 0352977
                                       Bryan D. Hull, Esquire
                                       Florida Bar No. 020969
                                       BUSH ROSS, P.A.
                                       1801 North Highland Avenue
                                       P.O. Box 3913
                                       Tampa, FL 33601-3913
                                       Telephone: (813) 224-9255
                                       dbanker@bushross.com
                                       bhull@bushross.com

                                       Attorneys for Plaintiffs




                                       17
Case 8:19-cv-00710-MSS-TGW Document 284 Filed 05/21/21 Page 18 of 18 PageID 8510




                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 21, 2021, I caused the foregoing

  document and all supporting materials thereto to be filed electronically with the

  Clerk of the Court using the CM/ECF system, which will send a notice of

  electronic filing to all counsel of record registered with CM/ECF.

  Dated: May 21, 2021


                                                /s/ Stacey Grigsby
                                                Stacey Grigsby

                                                Attorneys for Plaintiffs




                                           18
